Citation Nr: 0417655	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-09 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran lacks the mental capacity to contract or 
manage his own affairs, including disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.353(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not possible 
in this case, because the rating decisions were made before 
the law became effective.  The veteran has not claimed nor 
does the record show that he was in anyway prejudiced by this 
sequence of events.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters discloses that they 
complied with all the requirements as described by the Court.  
Particularly, the wording of the November 2003 VCAA notice 
adequately informed the claimant that he should notify VA of 
any records he believed were relevant to his claim.  

Moreover, the rating decision, statement of the case, and 
supplemental statement of the case, as well as VCAA letters 
dated in November 2003 and January 2004, and the discussion 
during a walk-in contact in February 2004, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria.  A mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract 
or to manage his or her own affairs, including disbursement 
of funds without limitation.  Rating agencies are authorized 
to make official determinations of competency and 
incompetency for the purpose of existing laws, VA regulations 
and VA instructions.  Such determinations will be controlling 
for purposes of direct payment of current benefits.  The 
rating agency will consider evidence of the recommendation of 
the Veterans Services Officer of jurisdiction, together with 
all other evidence of record, in determining whether its 
prior decision should be revised or continued.  Reexamination 
may be requested as provided in section 3.327(d) if necessary 
to properly evaluate the extent of disability.  
Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Where there is doubt as to whether the 
beneficiary is capable of administering his funds, such doubt 
will be resolved in favor of competency.  Failure or refusal 
of the beneficiary after proper notice to request or 
cooperate in a hearing will not preclude a rating decision 
based on the evidence of record.  38 C.F.R. § 3.353 (2003).  

Background.  The report of a March 1996 VA examination 
concluded that the veteran was competent to handle VA funds.  
A May 1996 rating decision determined that the veteran was 
competent.  That determination remained in effect until the 
action currently on appeal.  

A June 1999 rating decision found that the veteran's service-
connected schizophrenia was 100 percent disabling on a 
schedular basis.  It also proposed finding that the veteran 
was incompetent for VA purposes.  The veteran was notified in 
July 1999.  He responded, waiving the 60 day notice period 
and asking for the appointment of a named individual as his 
fiduciary.  An August 1999 rating decision determined that he 
was incompetent from August 30, 1999.  

Evidence of Incompetency.  VA hospitalization in May and June 
1996 concluded with the observation that the veteran appeared 
incompetent to handle his own funds.  

The September 1997 VA psychiatric examination noted that the 
veteran was probably not capable of managing his own benefit 
payments due to his chronic use of intoxicants, as well as 
schizophrenia.  

In a June 1998 VA hospital note, it was reported that the 
veteran was spending his money for alcohol and often had no 
money for food.  He had been eating at charity facilities.  
He said he was paying rent for a shared house but could not 
say how much he was paying.  The treatment team recommended 
that the veteran be rated as incompetent for VA purposes and 
a guardian appointed to handle his funds to make sure he 
would spend the money for his benefit.  

In the summary of the hospitalization in June and July 1998, 
it was recommended that the veteran be rated as incompetent 
for VA purposes due to spending his limited income on alcohol 
and drugs, not eating properly, losing weight, not taking 
care of himself, and probably being exploited by other 
people.  

The summary of a January 1999 VA hospitalization concluded 
with the recommendation that the veteran be rated incompetent 
for VA purposes as he used his limited income on alcohol and 
marijuana.  

A VA psychiatric examination was performed in January 2001.  
The summary stated that the veteran clearly suffered from 
schizophrenia, paranoid type; however, his alcohol and drug 
abuse had continuously contributed to the impairment of his 
mental and social functioning, and his inability to work.  
The doctor considered it imperative that the veteran's funds 
be handled by a fiduciary or a conservator who would allow 
him to appropriate rent and living expenses but restrict the 
veteran being taken advantage of by others.  

Arguments for Competency.  In his notice of disagreement and 
appeal, the veteran, in effect, wrote that he felt competent 
to handle his own money.  He believed that he should be 
allowed to handle his own affairs and his check.  These lay 
assertions are not competent medical evidence.  Zang v. 
Brown, 8 Vet. App. 246 (1995); see also Moray v Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A layperson is generally not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

Analysis.  While the veteran may feel that he is competent to 
handle his own funds, all of the many medical professionals 
who have considered the question in recent years have 
unanimously agreed that he is not competent to spend his 
money for his own welfare.  The medical opinions form a 
preponderance of evidence establishing that the veteran is 
incompetent to handle VA payments.  Because of the probative 
weight of the medical evidence, there is no doubt which could 
be resolved in favor of competency.  38 C.F.R. § 3.102 
(2003).  


ORDER

Since the veteran is incompetent for VA purposes, the appeal 
is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



